Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 22 are pending in the application
Claim Interpretation – 35 USC 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 1 recites two limitations “means for the formation of ionizing electrical discharges…” and “reintroduction means for reintroducing…”. Because these two limitation use the word “means”, recites the function: “formation” and “reintroducing”, and does not recite any structure that can perform those functions, they meet the 3-prong analysis, and thus invokes 112(f) (MPEP 2181.I). Consequently, the BRI of “means for the formation…” is limited to what is disclosed in the specification, which is two electrodes 7 opposed to one another (page5 line28-29 of the instant specification); and the BRI of “means for reintroducing…” is limited to what is disclosed in the specification, which comprises reintroduction means 33 (gas inlet), 34 (gas tube) and 35 (gas outlet) (page7 line30 of the instant specification).
Claim 3 recites the limitation “separation means…adapted to separate…”. Because the limitation uses the word “means”, recites the function: “adapted to separate”, and does not recite any structure that can perform those functions, it meets the 3-prong analysis, and thus invokes 112(f) (MPEP 2181.I). Consequently, the BRI of “separation means…adapted to separate…” is limited to what is disclosed in the specification, which is one of polymer membranes and/or distillation means (page8 line6 of the instant specification). 
Claim 4 recites the limitation “selection means…adapted to separate…”. Because the limitation uses the word “means”, recites the function: “adapted to separate”, and does not recite any structure that can perform those functions, it meets the 3-prong analysis, and thus invokes 112(f) (MPEP 2181.I). Consequently, the BRI of “selection means…adapted to separate…” is limited to what is disclosed in the specification, which is one of polymer membranes and/or distillation means (page8 line6 of the instant specification). 
Claim 7 recites the limitation “introduction means of a flow of hydrogenated gas”. Because the limitation uses the word “means”, recites the function: “a flow”, and does not recite any structure that can perform those functions, it meets the 3-prong analysis, and thus invokes 112(f) (MPEP 2181.I). Consequently, the BRI of “introduction means of a flow…” is limited to what is disclosed in the specification, which is a type of nozzles (page7 line21 of the instant specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 13 recite the limitations “high-added value fraction” and “waste fraction”. Since there is no any definition on what would be a high-added value or waste fraction, the scope of two limitations are unclear. And because of the absence of definition of two limitations, any electrical discharge that produces two components (one can be high-added value and the other waste) will be read on this limitation.   
Other claims 2-12, and 14-22 are rejected because of their dependency on claims 1 and 13, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6, 8, 9, 12 – 17, 19 and 20 are rejected under 35 USC 102(a)(1) as being anticipated by Cho et al. (US2011/0162958A1).  
Regarding claim 1, Cho discloses an apparatus for the gas treatment (a plasma decomposition apparatus and method for CO2, see e.g. Title of Cho), wherein said apparatus comprises: 
at least a reaction chamber (a reactor 200, see e.g. Fig. 1 and para0017 of Cho), wherein said reaction chamber comprising: 
at least an inlet opening (an inlet 210,  see e.g. Fig. 1 and para0019 of Cho) of a flow of gas to be treated (carbon dioxide stored in reservoir 100, see e.g. Fig. 1 and para0018 of Cho); 
means for the formation of ionizing electrical discharges adapted to interact with the gas to be treated (by maintaining a high voltage between the anodes 220 and cathodes 230, electrons are emitted to decompose CO2 into carbon and oxygen, since electrons have more energy than 2.82 eV, which is the dissociation energy of CO2, see e.g. para0035 of Cho, and Fig. 1 of Cho shows two pairs of anodes and cathodes) to form a plasma state (by definition of this instant application at page5 line 17-18, plasma state is a state characterized by the ionization of the gas to be treated. Since CO2 is decomposed into carbon and oxygen in the reactor 200, it is in ionization state) for obtaining a flow of treated gas comprising at least a high-added value fraction and at least a waste fraction (oxygen produced by decomposition of CO2 and residue or un-decomposed CO2 are read on high-added value and waste fraction, respectively);
at least an outlet opening of said high-added value fraction (O2 outlet, see e.g. Fig. 1 of Cho) arranged downstream of said means for the formation with respect to the 
reintroduction means for reintroducing said waste fraction inside said reaction chamber (residue CO2 drained from the separation 400 is recycled back to the beginning of the reactor and passes through the decomposition process again, see e.g. para0040 and Fig. 1 of Cho), said reintroduction means being arranged downstream of said means for the formation with respect to said direction of forward movement (as shown by the Fig. 1 of Cho, the tube for recycled CO2 is at the end of the apparatus, i.e. in downstream of the reactor chamber). 

Regarding claim 2, Cho discloses an apparatus according to claim 1, wherein said flow of gas to be treated comprises carbon dioxide (CO2 reservoir 100, see e.g. para0018 and Fig. 1 of Cho). 
Regarding claim 3, Cho discloses an apparatus according to claim 1, further comprising:
separation means (separating device 400 using pressure swing adsorption method, which is one type of distillation, see para0039 and Fig. 1 of Cho) arranged upstream of said reintroduction means with respect to said direction of forward movement (as shown in Fig. 1 of Cho, the separating device 400 is in upstream of the reintroduction means, since reintroduction of CO2 residue can only be happened after CO2 is separated), in the proximity of said outlet opening (as shown in Fig. 1 of Cho), and adapted to separate said flow of treated gas into said high-added value fraction 2 residue as waste fraction is recycle back to the inlet, see e.g. Fig. 1 of Cho).
Regarding claim 4, Cho discloses an apparatus according to claim 2, further comprising:
selection means of said flow of gas to be treated, arranged upstream of said means for the formation, with respect to said direction of forward movement, and adapted to separate the gas to be treated into a plurality of components comprising carbon dioxide (a purifying device, such as high-efficiency membranes, may be provided to purify carbon dioxide before flowing it into the reactor 200, see e.g. para0018 of Cho).
Regarding claim 5, Cho discloses an apparatus according to claim 1, wherein said high-added value fraction is oxygen (see e.g. Fig. 1 of Cho).
Regarding claim 6, Cho discloses an apparatus according to claim 1, wherein said waste fraction comprises carbon dioxide (the residue and un-reacted CO2 as waste is recycled back to the inlet, see e.g. Fig. 1 of Cho).

Regarding claim 8, Cho discloses an apparatus according to claim 1, wherein said means for the formation comprise at least two electrodes opposed to one another (the reactor 200 include a plurality of anodes 220 and cathodes 230, see e.g. para0019 and Fig. 1 of Cho) and application means for applying a difference in potential onto said 
Regarding claim 9, Cho discloses an apparatus according to claim 1, wherein said electrical discharges are of the type of dielectric barrier discharges (since dielectric-barrier discharge is defined as the electrical discharge between two electrodes separated by an insulating dielectric barrier, the anodes and cathodes are separated by insulators 222 and 232, see e.g. para0020/0021 and Fig. 1 of Cho, thus it is dielectric barrier discharge).


Regarding claim 12, Cho discloses an apparatus according to claim 4, wherein said selection means are membrane (a purifying device, such as high-efficiency membranes, may be provided to purify carbon dioxide before flowing it into the reactor 200, see e.g. para0018 of Cho) and said separation means are distillation (separator 400 uses a pressure swing adsorption method, see e.g. para0039 of Cho), which is one distillation method).
  
Regarding claim 13, Cho discloses a method for the gas treatment (a plasma decomposition apparatus and method for CO2, see e.g. Title of Cho), comprising: 
providing a treatment apparatus (a carbon dioxide plasma decomposing apparatus, see e.g. para0017 and Fig. 1 of Cho) comprising at least a reaction chamber (a reactor 200, see e.g. Fig. 1 and para0017 of Cho) having an inlet 2 outlet, see e.g. Fig. 1 of Cho); 
feeding of a flow of gas to be treated inside said reaction chamber through said inlet opening (flowing CO2 into a reactor, see e.g. Fig. 1 and page3 claim 14 of Cho);
formation of ionizing electrical discharges adapted to interact with the gas to be treated (by maintaining a high voltage between the anodes 220 and cathodes 230, electrons are emitted to decompose CO2 into carbon and oxygen, since electrons have more energy than 2.82 eV, which is the dissociation energy of CO2, see e.g. para0035 of Cho) to form a plasma state (by definition of this instant application at page5 line 17-18, plasma state is a state characterized by the ionization of the gas to be treated. Since CO2 is decomposed into carbon and oxygen in the reactor 200, it is in ionization state) for obtaining a flow of treated gas comprising at least a high-added value fraction and at least a waste fraction (oxygen produced by decomposition of CO2 and residue or un-decomposed CO2 are read on high-added value and waste fraction, respectively);
reintroduction of said waste fraction in said feeding step (residue CO2 drained from the separation 400 is recycled back to the beginning of the reactor and passes through the decomposition process again, see e.g. para0040 of Cho); and
outlet of said high-added value fraction through said outlet opening (O2 outlet, see e.g. Fig. 1 of Cho). 

Regarding claim 14, Cho discloses a method according to claim 13, wherein said flow of gas to be treated comprises carbon dioxide (CO2 reservoir 100 stores CO2, see e.g. para0018 and Fig. 1 of Cho). 
Regarding claim 15, Cho discloses a method according to claim 13, further comprising:
a selection step of said gas to be treated adapted to split it into a plurality of components comprising carbon dioxide (a purifying device may be provided to do the step to purify carbon dioxide before flowing it into the reactor 200, see e.g. para0018 of Cho).

Regarding claim 16, Cho discloses a method according to claim 13, wherein :
said feeding step takes place in a continuous mode, by repeating in sequence said selection step, said formation step, said reintroduction step and said outflow step (There are mainly two operation modes: continuous and batch. As shown in the Fig. 1 of Cho, CO2 as input is fed from a reservoir into the reaction chamber and un-reacted CO2 residue from the reaction chamber is also recycled back in the reservoir; and O2 and carbon as output are taken out the processes from different outlets. Thus, input for the system can be continuous and with continuous output. The method for decomposing CO2 of Cho can be operated in continuous). 
Regarding claim 17, Cho discloses a method according to claim 13, further comprising:
At least a separation step (separating device 400, see para0036 and Fig. 1 of Cho) of said flow of treated gas into at least said high-added value fraction (oxygen as 2 residue as waste fraction is recycle back to the inlet, see e.g. Fig. 1 of Cho), said high-added value fraction is oxygen (see e.g. Fig. 1 of Cho) and said waste fraction is CO2 (the residue and un-reacted CO2 as waste is recycled back to the inlet, see e.g. Fig. 1 of Cho)

Regarding claim 19, Cho discloses a method according to claim 13, wherein: said formation step of electrical discharges (decomposing CO2 in a non-thermal plasma state see e.g. page3 claim 14 of Cho) is performed by means of at least two electrodes opposed to one another and positioned inside said reaction chamber (the reactor 200 include a plurality of anodes 220 and cathodes 230 opposed to one another, see e.g. para0019 and Fig. 1 of Cho).
Regarding claim 20, Cho discloses a method according to claim 13, wherein said electrical discharges are of the type of dielectric barrier discharges (since dielectric-barrier discharge is defined as the electrical discharge between two electrodes separated by an insulating dielectric barrier, the anodes and cathodes are separated by insulators 222 and 232, see e.g. para0020/0021 and Fig. 1 of Cho, thus it is dielectric barrier discharge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10, 13, 15, 18 and 21 are rejected under 35 USC 103 as being un-patentable over Fabbri (US2017/0056820A1) in view of Cho et al. (US2011/0162958A1).  
Regarding claim 1, Fabbri discloses an apparatus for the gas treatment (Method and apparatus for purifying a gas containing pollutants, see e.g. Title of Fabbri), wherein said apparatus comprises: 
at least a reaction chamber (the formation means 9, see e.g. Fig. 1 and para0030 of Fabbri), wherein said reaction chamber comprising: 
at least an inlet opening of a flow of gas to be treated (an inlet 4 for the gas to be purified, see e.g. Fig. 1 and para0019 of Fabbri); 
means for the formation of ionizing electrical discharges adapted to interact with the gas to be treated to form a plasma state (when two pair of electrodes 10 are applied potential, electric discharges occur between the electrodes, see e.g. para0034 of Fabbri, and are able to cause the ionization of the gas to be treated and to obtain a state of plasma, see e.g. para0030 of Fabbri) for obtaining a flow of treated gas comprising at least a high-added value fraction (the CO2 separates into O2 and CO, see e.g. para0032 of Fabbri, which are read on high-added value fraction) and at least a waste fraction (the molecular residues remaining following the dissociation caused by the ionization, see e.g. para0041 of Fabbri; and the organic and or inorganic parts, see e.g. para0046 of Fabbri);
at least an outlet opening of said high-added value fraction (outlet 5, see e.g. Fig. 1 and para0020 of Fabbri) arranged downstream of said means for the formation with respect to the direction of forward movement of the flow of gas to be treated inside said reaction chamber (as shown by the Fig. 1 of Fabbri, the outlet 5 is at the end of the apparatus, i.e. in downstream of the reactor chamber);  
However, Fabbri does not explicitly disclose a reintroduction means for reintroducing waste fraction back to the inlet of reaction chamber. 
Cho discloses an apparatus for the gas treatment (a plasma decomposition apparatus and method for CO2, see e.g. Title of Cho), including a carbon dioxide/oxygen separator 400 (see e.g. para0039 of Cho) and a reintroduction means for reintroducing waste fraction inside said reaction chamber (residue CO2 drained from the separation 400 is recycled back to the beginning of the reactor and passes through the decomposition process again, see e.g. para0040 of Cho), said reintroduction means being arranged downstream of said means for the formation with respect to said direction of forward movement (as shown by the Fig. 1 of Cho, the tube for recycled CO2 is at the end of the apparatus, i.e. in downstream of the reactor chamber).
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fabbri to have included the separator and the reintroduction means of Cho after the outlet 5 of Fabbri in order for recycling the unreacted feedstock materials after the reaction chamber.

Regarding claim 7, Fabbri in view of Cho discloses an apparatus according to claim 1, further comprising introduction mean of a flow of hydrogenated gas (dispensing means 6 for dispensing nebulized water, see e.g. para0021 of Fabbri, and the means 6 comprise a plurality of nozzles, see e.g. para0023 of Fabbri) which are positioned in the proximity of said means for the formation (see e.g. Fig. 1 of Fabbri).
Regarding claim 10, Fabbri in view of Cho discloses an apparatus according to claim 1, wherein said electrical discharges are of the type of pulsed discharges per nanosecond (Electrodes 10 receive a pulsating direct current having a voltage of 25K to 30K volts and an amperage of 0.1A to 1.5A, see e.g. para0034 of Fabbri, whose conditions are read on pulsed discharges per nanosecond).

Regarding claim 13, Fabbri discloses a method for the gas treatment (Method and apparatus for purifying a gas containing pollutants, see e.g. Title of Fabbri), comprising: 
providing a treatment apparatus (the apparatus 1, see e.g. Fig. 1 and para0019 of Fabbri) comprising at least a reaction chamber (purification chamber 3, see e.g. Fig. 1 and para0019 of Fabbri) having an inlet opening (an inlet mouth 4, see e.g. Fig. 1 and para0019 of Fabbri) and an outlet opening (an outlet mouth 5, see e.g. Fig. 1 and para0019 of Fabbri ); 
feeding of a flow of gas to be treated inside said reaction chamber through said inlet opening (see e.g. Fig. 1 and page3 claim 1 of Fabbri);
formation of ionizing electrical discharges adapted to interact with the gas to be treated to form a plasma state (the treatment means comprise means for the formation 9 of electric discharges able to cause the ionization of the gas to be treated and to obtain a state of plasma, see e.g. para0030 of Fabbri) for obtaining a flow of treated gas comprising at least a high-added value fraction (the CO2 separates into O2 and CO, see e.g. para0032 of Fabbri, which are read on high-added value fraction) and at least a waste fraction (the molecular 
outlet of said high-added value fraction through said outlet opening (outlet 5, see e.g. Fig. 1 and para0020 of Fabbri). 

However, Fabbri does not explicitly disclose a step of reintroduction of said waste fraction in said feeding. 
Cho discloses a method for the gas treatment (a plasma decomposition method for CO2, see e.g. Title of Cho), including a step of separating carbon dioxide/oxygen and reintroduction of waste fraction in feeding step (returning the separated CO2 to the reactor, see e.g. page3 claim 18 of Cho, the separated CO2 is unreacted residue, which is read on the waste fraction).
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fabbri to have included the step of separating CO2 and returning the separated CO2 to the reactor of Cho in order for recycling the unreacted feedstock materials after the reaction chamber.

Regarding claim 15, Fabbri in view of Cho disclose the method according to claim 13, further comprising a selection step of said gas to be treated (first dispensing operation for abatement of organics and/or inorganics in the gas itself, see e.g. page3 2 as an example is decomposed in the purification chamber 3, see e.g. para0030 of Fabbri, thus CO2 is one of compounds after the selection step).

Regarding claim 18, Fabbri in view of Cho discloses the method according to claim 15, further comprising at least an introduction step of hydrogenated gas (dispensing means 6 for dispensing nebulized water, see e.g. para0021 of Fabbri; which is read as hydrogenated gas), said introduction step being subsequent to said selection step (as shown in Fig. 1 of Fabbri there are three nozzles 6 for dispensing water, among which the first two nozzles can be read for the selection step and the third nozzle as for the introduction step. The two steps are in subsequent).

Regarding claim 21, Fabbri in view of Cho discloses the method according to claim 13, wherein said electrical discharges are of the type of pulsed discharges per nanosecond (Electrodes 10 receive a pulsating direct current having a voltage of 25K to 30K volts and an amperage of 0.1A to 1.5A, see e.g. para0034 of Fabbri, whose conditions are read on pulsed discharges per nanosecond).

Claims 11 and 22 are rejected under 35 USC 103 as being un-patentable over Cho et al. (US2011/0162958A1) in view of Kong et al. (US2003/0141182A1).  
Regarding claim 11, Cho discloses the apparatus according to claim 1. However Cho does not explicitly disclose an introduction means of bimetal catalyst. 
Kong discloses a non-thermal plasma system and method for natural gas and heavy hydrocarbon co-conversion (see e.g. Title of Kong), and further discloses that the discharge plasma cell 12 comprises an outer electrode 20 and an inner electrode 22 (see e.g. para0029 of Kong) that can have bimetal catalysts coating thereon in order to enhance the formation of desired fuel products (see e.g. para0032 of Kong). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho to have included the introduction means of bimetal catalyst of Kong in order to enhance the formation of desired fuel products (see e.g. para0032 of Kong).

Regarding claim 22, Cho discloses the method according to claim 13. However Cho does not explicitly disclose an introduction step of bimetal catalyst. 
Kong discloses a non-thermal plasma system and method for natural gas and heavy hydrocarbon co-conversion (see e.g. Title of Kong), and further discloses that the discharge plasma cell 12 comprises an outer electrode 20 and an inner electrode 22 (see e.g. para0029 of Kong) that can have bimetal catalysts coating thereon in order to enhance the formation of desired fuel products (see e.g. para0032 of Kong). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cho to have included the introduction step of bimetal catalyst of Kong in order to enhance the formation of desired fuel products (see e.g. para0032 of Kong).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H./Examiner, Art Unit 1795
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795